Case: 16-11508      Document: 00514081568         Page: 1    Date Filed: 07/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-11508
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          July 20, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

DETRICK IVRE DOTSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-23-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Detrick Ivre Dotson pleaded guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g) and was sentenced to forty-two
months of imprisonment. He appeals his sentence, arguing that, in light of
Johnson v. United States, 135 S. Ct. 2551 (2015), the district court erred in
determining that his prior Texas conviction for aggravated robbery was a crime
of violence for purposes of the sentencing guidelines. After Dotson filed his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11508    Document: 00514081568     Page: 2   Date Filed: 07/20/2017


                                 No. 16-11508

opening brief, the Supreme Court issued its opinion in Beckles v. United States,
137 S. Ct. 886 (2017), in which the Court held that Johnson does not apply to
the sentencing guidelines.   See Beckles, 137 S. Ct. at 890. The Government
has filed an unopposed motion for summary affirmance in light of Beckles.
Summary affirmance is proper where, among other things, “the position of one
of the parties is clearly right as a matter of law so that there can be no
substantial question as to the outcome of the case.” Groendyke Transp., Inc. v.
Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
      The motion for summary affirmance is GRANTED, and the district
court’s judgment is AFFIRMED. The Government’s alternative motion for an
extension of time to file a brief is DENIED.




                                       2